DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 12/20/2021, 10/7/2021, 1/16/2020,  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "each field strip" in line 3, "each irrigation column" in line 8,  "each drip line segment" in line 16, “each zone valve” in line 18, “the drip line segment” in line 20;  Claim 5, "each control line" in line 4; Claim 11, "each field strip" in line 2, “the field strips” in line 6, “the fluid conducting line” in line 7, Claim 20 “said field strips” in line 3, “each drip line segment” in line 10; Claim 28 “each control tube” in line 6, “the zone valves” in line 6, “that zone valve” in line 7;  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 21 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bermudez (US 10251348); 
In the alternative, Claim 21 is/are rejected (as indefinitely understood)  under 35 U.S.C. 103 as being unpatentable over Bermudez as applied to claim 20 (as indefinitely understood)  above, and further in view of Hamann (US 9179610)

Bermudez discloses in claim 20:  (see at least annotated figures 4a-b below)

    PNG
    media_image1.png
    662
    1155
    media_image1.png
    Greyscale

An irrigation system (200 figure 2) configured to irrigate a field (agricultural land Col 1 ln 20) having an upstream end and a downstream end, the field comprising a plurality of field strips (114 define therebetween strips for the agricultural land/distribution area for water irrigation, Col 3 ln 27-36) arranged side-by-side in a row direction of the field, at least one of said field strips comprising a plurality of zones (as seen in figures 4A-C, the zones can be the field distribution 

Bermudez discloses in claim 21:  The irrigation system according to claim 20, wherein: opening the first flow path flushes liquid out of said first drip line segment (i.e. allows flow of fluid to emit or flush out of the line, and especially considering that the line can be flushed, id) , if the upstream end of the first drip line segment is exposed to incoming liquid (as is necessarily the case as discussed, the line must be open at the upstream side to allow fluid to flow to the downstream side and exit); and opening the second flow path causes drip irrigation by the second drip line segment (when not being flushed), if the downstream end of the second drip line segment is closed (as is the case via the check valve 330.) 
If it could be persuasively argued at some future unforeseen date that Bermudez does not explicitly disclose: over pressurizing and opening the valves to flush the lines (i.e. exposing the first drip line segment to upstream fluid to flush liquid out the drip line); Hamann teaches:  to flush the lines, a flushing command is issued to all of the controllable valves to stay open while water is pumped at high pressure, Col 8 ln 17-26, for the purpose of cleaning out the lines an maintaining fluid flow.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to operate as taught in Hamann, for the system of Bermudez, the system with a flushing command issued to all of the controllable valves as taught in Hamann to stay open while water is pumped at high pressure, for the purpose of cleaning out the lines an maintaining fluid flow as taught in both Hamann and Bermudez. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claims 1 and 11 “a plurality of spaced apart zone valves, each zone valve located along the fluid conducting line and configured to control fluid flow at: the downstream end of the first drip line segment, and also at the upstream end of the drip line segment; wherein: in response to a control signal, a given zone valve is configured to open a first flow path out of the first drip line segment and open a second flow path to supply liquid from the fluid conducting line into the second drip line segment.” in combination with the other limitations set forth in the independent claims; where the cited and applied prior art lacks the above claimed arrangement, and accordingly it would not have been obvious to provide such a claimed arrangement without improper hindsight construction especially given the lack of teaching in the art of the above.
Claims 22 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a zone valve in communication with the downstream end of the first drip line segment and with the upstream end of the second drip line segment for controlling the simultaneous opening of the first and second flow paths” in combination with the other limitations set forth as discussed above. 
Claims 28-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 28 the following: “a fluid conducting line for receiving fluid from a fluid source upstream, a plurality of drip line segments extending alongside the fluid conducting line, a plurality of spaced apart zone valves located along the fluid conducting line, and a plurality of control tubes extending alongside the fluid conducting line, wherein each control tube is in fluid communication with a respective one of the zone valves for actuating that zone valve” (emphasis added) in combination with the other limitations set forth in the independent claim; where it is noted that to replace the solenoid valve of Bermudez and/or Hamann with a hydraulic controlled (i.e. tube connected) zone valve in the conducting line as claimed above with for example a tube controlled zone valve as taught in Socolsky (US 10588275) would require Socolsky control a three way valve in the conducting line, or require moving the drip line zone valve of Hamann into the conducting line of Bermudez and still require a three way hydraulic control valve, and to provide such an arrangement would make the primary reference inoperable and amount to improper hindsight construction of the same, accordingly the claim must be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753